DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "536" and "550" have both been used to designate “fixed interconnections in figure 5B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 recites the limitation "said surface mount device connection pads" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Shibata (U.S. 2008/0136011) cited in the record.
As to claim 34, Shibata discloses a substrate (1) as shown in figures 8-9, comprising:
a conductive surface layer (layer 9) comprising multiple component mountings (2, 3) each having wire bond pads (2a-2c, and 3a-3c) associated therewith, and 
at least one conductive layer (signal, ground, or power layers, see figure 9) within said substrate (1) and spaced from said surface layer in an insulated manner and having conductive portions fixedly interconnected with portions of said wire bond pads (2a or 3a) and [[said]] surface mount device connection pads (4, figure 8); and
an interconnection matrix having bond pads (pads 7 in a matrix of 1x7 or 1x13) on said surface layer (9) having fixed interconnections (pad 4a) within said substrate (1) for individual fixed connections to one or more of said wire bond pads (2c or 3c) and one or more of said surface mount device connection pads (die pads) and suitable for making programmable interconnections between selected component wire bond pads and surface mount device positions connection pads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (‘011) in view of Edwards (‘588) both cited in the record.
As to claim 19, Shibata discloses a configurable system as shown in figures 8-9, comprising:

a multilayered substrate (1, figure 9) comprising at least one nonconductive layer (the insulating or dielectric layer formed between the conductive layers, i.e signal, ground, and power layers) and an interconnection matrix (1x3 or 1x13) having one or more connection pads (7) formed in a conductive layer (9 or signal, ground, or power layers);
wherein said at least two SIP subsystems (2, 3) and said connection pads (7) of said interconnection matrix are arranged to provide configurable connections between said at least two SIP subsystems (2, 3); and
wherein a first of said two SIP subsystems (2) is redundant (electrically connected) to a second of said two SIP subsystems (3) and said first and said second SIP subsystems (2, 3) are interconnected (by wire-bond 6a) such that the configurable system remains fully functional when one of said first or said second SIP subsystem fails.
Shibata does not specifically disclose the two SiP subsystems are identical system and function.
Edwards teaches an electronic apparatus as shown in figure 1 comprising the two SiP subsystems (20, 22) are identical system and function.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Edwards employed in the system of Shibata in order to provide identical or same configurations of the chips mounted on the substrate or circuit board.
Allowable Subject Matter
Claims 12-17 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither the references cited nor the cited references teach, suggest, or in combination of a configurable system having fixed interconnections within said substrate and between preselected portions of said first and second conductive layers to interconnect one or more of said electrical connection pads and one or more said surface mount device pads to said one or more matrix connection pads (claim 12), and fixed interconnections within said SIP subsystem substrate and between preselected portions of said first and second conductive layers to interconnect at least a portion of said connection pads for component mountings and at least a portion of said surface mount device pads with connection pads associated with said interconnection matrix (claim 25).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.